Citation Nr: 1510661	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-06 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional medical evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  As such, the Board may properly consider such evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Importantly, these records include the transcript of the Board hearing testimony and additional service records.  

The reopened issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1981 rating decision, the RO denied service connection for a left shoulder injury; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the April 1981 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision that denied service connection for left shoulder injury is final.  38 U.S.C. § 4005(c) (1981) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104 (1981) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  The evidence received since the April 1981 rating decision is new and material, and the claim for service connection for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left shoulder disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen his claim for service connection for a left shoulder disorder.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R.  § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.   § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for a left shoulder injury in an April 1981 rating decision because the disorder was not shown to have incurred in or aggravated by military service.  In making this determination, the RO considered the Veteran's service treatment records and determined that the complaints pertaining to the left shoulder in February and March 1968 were acute and transitory leaving no permanent residuals.  The RO also noted that the service treatment records revealed a possibility of pre-existing injury as the Veteran initially reported falling one year ago prior to his entrance into service.  The RO also noted that the first post-service evidence of a left shoulder problem was in September 1980 where the Veteran reported shoulder pain for 12 years.  Nevertheless, the RO observed that this was more than 10 years after service.  

In April 1981, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the April 1981 decision became final.  38 U.S.C. § 4005(c) (1981) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104 (1981) [38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2014)].

Since the April 1981 rating decision, additional evidence has been associated with the record, including additional statements and Board hearing testimony from the Veteran, post-service private treatment records and a September 2013 private opinion by L.F., M.D.  

In his statements of record and at the Board hearing, the Veteran reported that he injured his shoulder while doing push-ups during his active service and was treated with cortisone shots and pain medication.  He further asserted that his symptoms have continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, such statements are presumed credible for the purposes of reopening the claim.  See Justus, supra.  

Post-service private treatment records continue to show treatment for left shoulder problems and that the Veteran underwent arthroscopic surgery in April 2011.  Importantly, in the September 2013 private opinion, Dr. L.F. provided that he had reviewed the Veteran's service treatment records and believed that the Veteran's pathology seen at surgery (labral tear) was consistent with an injury that occurred as a young man, and consistent with his medical records.     

In sum, the additional evidence received since the April 1981 decision includes the Veteran's competent lay statements and hearing testimony reporting left shoulder problems since service that have continued to the present, which again are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, as well as the September 2013 medical opinion by Dr. L.F. indicating that the Veteran's reported left shoulder symptoms during service caused his current disability.  Accordingly, the Board finds that this evidence is new and material as it is not redundant of evidence already in the record in April 1981, and relates to the unestablished fact of whether the Veteran has a left shoulder disorder that manifested during service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim on the merits, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board observes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In the instant case, the Board observes that a February 1968 service treatment record noted that the Veteran had fell on his left shoulder one year ago.  Nevertheless, the Veteran's June 1967 service examination prior to entrance showed that the Veteran's upper extremities were clinically evaluated as normal.  No abnormalities of the left shoulder were found.  In fact, a contemporaneous February 1968 x-ray of the left shoulder was normal, which supports the findings that the Veteran did not have a pre-existing disability of the left shoulder.  As such, the Veteran is presumed sound with respect to any left shoulder disorder and the appropriate analysis is whether his current left shoulder disability was incurred during active service.  

As discussed above, in support of his claim, the Veteran submitted a September 2013 private opinion by Dr. L.F., who indicated that the Veteran's current left shoulder pathology was consistent with the injury in service and his medical records.  However, the examiner failed to offer any sort of rationale for his opinion or address the fact that it was 10 years after service before any post-service findings of a left shoulder disability.    
     
In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, this opinion is insufficient to support an award of service connection.  The Veteran has not been afforded a VA examination and opinion to determine whether any current left shoulder disorder was incurred during service.  In light of the Veteran's assertions and the private opinion, the Board finds that a VA examination is necessary to decide this issue.  38 C.F.R.  § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, in light of the need to remand for other matters, the Board finds that efforts should be made to obtain any additional private treatment records, after receipt of any necessary authorization and consent from the Veteran, and then associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issue on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any diagnosed left shoulder disorder.  The claims file, including pertinent records from Virtual VA and VBMS and a complete copy of the Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any medically indicated tests should be accomplished.  

The examiner must identify all left shoulder disorders found to be present.  

With respect to each diagnosed left shoulder disorder, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to the Veteran's active duty service, to include his duties as a helicopter crew chief.

The examiner should specifically consider and discuss all pertinent service treatment records, post-service treatment records, the Veteran's contentions, to include his reports of in-service left shoulder problems as well as continuing symptoms since service, and Dr. L.F.'s opinion.  

A detailed rationale for all opinions expressed should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on the merits based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


